IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20571
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KARL L. DAHLSTROM,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-3108
                           H-96-CR-157-1
                       --------------------
                         November 23, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Karl L. Dahlstrom, federal prisoner # 12894-054, appeals the

district court’s dismissal of his motions invoking Fed. R. Crim.

P. 12(b)(2), which were filed after his conviction was affirmed

on appeal and after the denial of certiorari.   Because the

criminal proceedings were no longer pending, these motions appear

unauthorized and without a jurisdictional basis.     See United

States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20571
                                  -2-

       Even assuming that these motions were validly filed, a

review of the indictment reflects that it was sufficient because

it alleged all the material elements of the offenses and provided

Dahlstrom with adequate notice of the charges being made against

him.    See United States v. Berrios-Centeno, 250 F.3d 294, 297

(5th Cir.), cert. denied, 70 U.S.L.W. (U.S. Oct. 1, 2001) (No.

01-5535), 2001 WL 914944.

       Accordingly, the appeal is DISMISSED as frivolous.   See 5th

Cir. R. 42.2.    All outstanding motions are DENIED as MOOT.

       APPEAL DISMISSED.   ALL OUTSTANDING MOTIONS DENIED AS MOOT.